Name: Commission Regulation (EEC) No 1633/83 of 17 June 1983 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 83 Official Journal of the European Communities No L 160/23 COMMISSION REGULATION (EEC) No 1633/83 of 17 June 1983 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency Article 2 The sale shall take place in accordance with the ten ­ dering procedure provided for in Regulation (EEC) No 3389/73 . Article 3 The deadline for the submission of tenders at the headquarters of the Commission of the European Communities shall be at 12 noon local time, on 5 October 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 of 13 December 1973 (3), as last amended by Regula ­ tion (EEC) No 313/79 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage , and in view of the quantities of tobacco available on the internal Community market, an invi ­ tation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas , in view of the size of Lots 1 , 2, 3 and 4 and of the fact that payment for all these lots is made before the tobacco is removed, it should be provided that, at the request of the successful tenderer, the secu ­ rity should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 4 The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be as follows :  for Lots 1 , 2, 3 and 4 (a) at the end of the third month following the date of publication of the result of the ten ­ dering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco ;  for Lot 5 at the end of the third month following the date of publication of the result of the ten ­ dering procedure in the Official Journal of the European Communities. Article 5 HAS ADOPTED THIS REGULATION : 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Azienda di Stato per gli interventi nel mercato agri ­ colo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, 00136 I-Roma. Article 1 Five lots of baled raw tobacco from the 1979 , 1980 and 1981 harvests , held by the Italian intervention agency, with a total weight of 8 477 856 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export . By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 3389/73 the amount of the security per lot of tobacco of the Scafati variety shall be fixed at 0,718 ECU per kilogram . 2. The Commission shall inform the relevant inter ­ vention agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . (') OJ No L 94, 28 . 4 . 1970, p. 1 . 2) OJ No L 164, 14 . 6 . 1982, p. 27 . (3 ) OJ No L 345, 15 . 12. 1973 , p . 47 . (4 OJ No L 43 , 20 . 2 . 1979 , p . 5 . No L 160/24 Official Journal of the European Communities 18 . 6 . 83 Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73 , the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled . 3 . For Lots 1 , 2, 3 and 4, on application by the person concerned, the security shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX Lot No Variety Harvest Weight (kg) 1 Beneventano Burley Forchheimer Havanna Badischer Geudertheimer 1980 and 1981 1980 1980 and 1981 1980 and 1981 65 470 68 933 1 748 250 213 202 l 2 095 855 I 2 Kentucky 1979, 1980 and 1981 2 075 717 3 Kentucky 1979, 1980 and 1981 2 241 281 4 Xanti-Yaka Perustitza Erzegovina 1980 and 1981 1980 and 1981 1980 and 1981 1 289 854 395 188 298 624 l 1 983 666 \ II 5 Scafati 1980 and 1981 81 337 Total 8 477 856